UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 001-31332 LIQUIDMETAL TECHNOLOGIES, INC. (Exact name of Registrant as specified in its charter) Delaware 33-0264467 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 30452 Esperanza
